DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
As can be seen in Fig. 4 of Applicant’s disclosure, reproduce below, the axes R1 and R2 do not intersect the flat face 93 at any point. Since Applicant’s specification paragraph [0072] states that “it is preferable that the flat face part 93 intersects the first axis "R1" and the second axis "R2"” the claimed subject matter is fairly disclosed in terms of 112 written description. However, the claimed subject matter is not shown in the drawings, and it is unclear from the description how the axes as shown in the figures can be interpreted as intersecting the flat face. Therefore, the claim limitation “wherein the flat face part intersects the first axis or intersects the second axis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

    PNG
    media_image1.png
    656
    619
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. US 2021/0029275 A1; hereafter Choi) in view of Minamisawa (Pub. No. US 2015/0277140 A1; hereafter Minamisawa).
 	Regarding claims 1 and 2, Choi discloses an optical unit comprising: a flexible printed circuit board which is extended from the movable body (see Choi Fig. 4, item 332); wherein in a case that a direction perpendicular to the optical axis is referred to as a first direction, and a direction perpendicular to the optical axis and perpendicular to the first direction is referred to as a second direction, the fixed body comprises a circuit board fixing part which is separated in the first direction from the movable body (see Choi Fig. 4, item 333); the flexible printed circuit board comprises: a flat face part, disposed in an imaginary plane intersecting the optical axis between the movable body and the circuit board fixing part (see Choi Fig. 4, item 332); and a fixed part which is fixed to the circuit board fixing part (see Choi Fig. 4, connection portion between 332 and 333); the flat face part comprises a curved part which is curved in the imaginary plane (see Choi Fig. 4, curve in 332).
	Choi does not disclose a shake correction function, comprising: a movable body comprising an optical module; a fixed body; a swing support mechanism which is structured to swingably support the movable body with respect to the fixed body around a first axis intersecting an optical axis and is structured to swingably support the movable body around a second axis intersecting the optical axis and the first axis; a shake correction drive mechanism, structured to swing the movable body around the first axis and around the second axis; and the fixed part is positioned in a direction of the optical axis by abutting with the circuit board fixing part; the circuit board fixing part comprises a fixable region which is capable of fixing the fixed part; and a width in the second direction of the fixable region is larger than a width in the second direction of the fixed part; wherein a width in the first direction of the fixable region is larger than a width in the first direction of the fixed part.
Minamisawa discloses a shake correction function, comprising: a movable body comprising an optical module (see Minamisawa Fig. 2B, item 10); a fixed body (see Minamisawa Fig. 2B, item 20); a swing support mechanism which is structured to swingably support the movable body with respect to the fixed body around a first axis intersecting an optical axis and is structured to swingably support the movable body around a second axis intersecting the optical axis and the first axis (see Minamisawa Fig. 4A, item 30 which is disclosed as a gimbal system); a shake correction drive mechanism (see Minamisawa Fig. 5, items 520 and 560), structured to swing the movable body around the first axis and around the second axis (see Minamisawa Fig. 1, which shows rotation about the X and Y axes); and the fixed part is positioned in a direction of the optical axis by abutting with the circuit board fixing part (see Minamisawa Fig 5, items 1840 and 118); the circuit board fixing part comprises a fixable region which is capable of fixing the fixed part (see Minamisawa Fig. 2B, itesm 118 and 1880); and a width in the second direction of the fixable region is larger than a width in the second direction of the fixed part (see Minamisawa Figs. 2B and 3A, which show that the fixable region 1880 is larger than the fixed portions of the circuit board 1840); wherein a width in the first direction of the fixable region is larger than a width in the first direction of the fixed part (see Minamisawa Fig. 3, items 1880 and 1840).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Choi with a shake correction mechanism like that of Minamisawa in order to enable the device to correct for the device shake, and to provide a fixing member like that of Minamisawa in order to ensure that the circuit board is properly connected when installed.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Minamisawa as applied to claim 1 above, and further in view of Endo et al. (Pub. No. US 2014/0171159 A1; hereafter Endo).
Regarding claim 7, Choi as modified discloses the optical unit with a shake correction function according to claim 1, wherein the curved part comprises a first curved part and a second curved part, and the flat face part comprises: a first straight part which is extended in the first direction; and a third straight part which is extended from the second curved part in substantially parallel with the first straight part (see Choi Fig. 7A, item 332).
	Choi as modified does not specifically disclose that a first curved part and a second curved part are curved in reverse directions in the imaginary plane, and the first curved part which is curved from the first straight part in a reverse direction; a second straight part which is extended from the first curved part in substantially parallel with the first straight part; the second curved part which is curved from the second straight part in a reverse direction. Choi discloses that the curves are 90-degree-turns, and not substantially U-turns as claimed in claim 7.
	Endo discloses a printed circuit board which has multiple U-shaped curves between the connected ends (see Endo Fig. 12, item 82).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the curves of Choi as modified with more substantial curves like in Endo in order to provide additional slack in the circuit board enabling the circuit board more flexibility of motion without causing stress to the connections of the circuit board.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Choi in view of Minamisawa as applied to claim 1 above, and further in view of Ono et al. (Pub. No. US 2021/0251082 A1; hereafter Ono).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 8, Choi as modified discloses the optical unit with a shake correction function according to claim 1, wherein the flexible printed circuit board comprises: an extending part which is extended from the movable body to a side where the circuit board fixing part is located (see Choi Fig. 4, section connecting 331 and 332); but does not disclose a first bent part which is bent from the extending part in a direction approaching a swing center of the movable body in the direction of the optical axis; and a second bent part which is bent in a direction along the imaginary plane between the first bent part and the flat face part; further comprising: a bending assist member which holds the first bent part and the second bent part.
	Ono discloses but does not disclose a first bent part which is bent from the extending part in a direction approaching a swing center of the movable body in the direction of the optical axis; and a second bent part which is bent in a direction along the imaginary plane between the first bent part and the flat face part (see Ono Fig. 5, items 152a and 152b); further comprising: a bending assist member which holds the first bent part and the second bent part (see Ono Fig. 12, items 112c and 160). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the printed circuit of Choi as modified with a bending portion and bending assist element in order to adjust the final position of the circuit board with respect to the optical axis direction to align with the portion to which it is connected, and to enable the circuit board to provide additional slack in the circuit board enabling the circuit board more flexibility of motion without causing stress to the connections of the circuit board.

Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/20/2022